Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CA2018/050831, filed on 07/09/2018.
Claims 20-22 and 51-64 are currently pending in the instant application.
The preliminary amendment filed on 04/29/2022, amending claims 20-22, canceling claims 3, 5-9, 11, 13-14 and 15, and adding new claims 51-64 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group III, claims 20-22 and 51-64, drawn to a method of producing a recombinant protein from the method of claim 9, now canceled and claim 20 comprises claim 9 limitations and further comprising isolating the recombinant polypeptide from the chloroplast, and the Applicant further elects the species of the DNA sequence of SEQ ID NO: 7 and the protein sequence of SEQ ID NO: 1, in the response filed on 04/29/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 and 51-64 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/534,405, filed on 07/19/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Specification Objection
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, pg 13, and 18). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

		
Drawings
Drawings submitted on 01/16/2020 are accepted by the Examiner.

Claim Objections
Claim 61 is objected to in the recitation “Factor Xa collagenase”, which should be changed to “Factor Xa, collagenase”. Appropriate correction is required.
Claim 22 is objected to in the recitation “Clamydomonas”, which should be changed to “Chlamydomonas”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-22 and 51-55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite and vague in the recitation “fragment thereof” in the context of caleosin protein, which is confusing as to the scope of the caleosin protein. It is not clear whether this phrase includes structural fragment having functional activity or not. Clarification is required.
 
Claim 53 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 is indefinite and vague in the recitation “a fragment thereof” in the context of caleosin protein of SEQ ID NO: 1 to 6, which is confusing as to the scope of the caleosin protein. It is not clear whether this phrase includes structural fragment having functional activity or not. Clarification is required.

Claim 52 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52 is indefinite and vague in the recitation “nucleic acid encoding the fusion protein comprises one or more algal cell control elements”, in the context of nucleic acid encoding fusion polypeptide control elements, which is confusing because it is not clear whether said phrase meant promoter sequence, enhancer sequence or something else, rendering the metes and bounds of the term confusing, unclear, and indefinite. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 20-22, 51-52, 54-55, 56-63 and 64 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 20 and 56 are directed to a method of producing any recombinant protein derived from any unknown sources having no structural feature, comprising:(a) introducing any nucleic acid into any algal cells, the nucleic acid comprising as operably linked components (i) any nucleic acid encoding any fusion polypeptide comprising any caleosin derived from any unknown sources having no structural feature or any fragment thereof to provide targeting to the algal chloroplast and any polypeptide of interest derived from any unknown sources having no structural feature; and (ii) any nucleic acid sequence (promoter) having no structural feature, capable of controlling expression in an algal cell; (b) subjecting the algal cells in a growth medium to non-homeostatic conditions to target the fusion polypeptide to the algal chloroplast; and (c) isolating the algal chloroplasts; and (d) isolating the recombinant polypeptide from the chloroplast, i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement.		
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method of producing any recombinant protein derived from any unknown sources having no structural feature, comprising:(a) introducing any nucleic acid into any algal cells, the nucleic acid comprising as operably linked components (i) any nucleic acid encoding any fusion polypeptide comprising any caleosin derived from any unknown sources having no structural feature or any fragment thereof to provide targeting to the algal chloroplast and any polypeptide of interest derived from any unknown sources having no structural feature; and (ii) any nucleic acid sequence (promoter) having no structural feature, capable of controlling expression in an algal cell; (b) subjecting the algal cells in a growth medium to non-homeostatic conditions to target the fusion polypeptide to the algal chloroplast; and (c) isolating the algal chloroplasts; and (d) isolating the recombinant polypeptide from the chloroplast, i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement.		
 As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly a method of producing any recombinant protein derived from any unknown sources having no structural feature, comprising:(a) introducing any nucleic acid into any algal cells, the nucleic acid comprising as operably linked components (i) any nucleic acid encoding any fusion polypeptide comprising any caleosin derived from any unknown sources having no structural feature or any fragment thereof to provide targeting to the algal chloroplast and any polypeptide of interest derived from any unknown sources having no structural feature; and (ii) any nucleic acid sequence (promoter) having no structural feature, capable of controlling expression in an algal cell; (b) subjecting the algal cells in a growth medium to non-homeostatic conditions to target the fusion polypeptide to the algal chloroplast; and (c) isolating the algal chloroplasts; and (d) isolating the recombinant polypeptide from the chloroplast, (under BRI ) that encompasses  many recombinant proteins, many caleosin proteins, many polypeptides of interests, many controlling sequences (promoters) as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures; whose structures are not fully described in the specification. No information, beyond the characterization of few recombinant proteins, few caleosin proteins, few proteins of interests and few promoters as controlling sequences has been provided, which would indicate that applicants had possession of the claimed genus.  The specification does not contain sufficient disclosure of the structure with function of all the recombinant proteins, caleosin proteins, polypeptides of interests, and controlling sequences (promoters) within the scope of the claimed genus. The genus of recombinant proteins, caleosin proteins, polypeptides of interests, and controlling sequences (promoters) claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated recombinant proteins, caleosin proteins, polypeptides of interests, and controlling sequences (promoters) are encompassed within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 20-22, 51 and 52 are rejected under 35 U.S.C. 102(a1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Szarka et al. (Methods for the production of multimeric immunoglobulins, and related compounds. US 2003/0093832 A1, publication 05/15/2003) in view of common knowledge of a skilled artisan.
The Broadest Reasonable Interpretation (BRI) of claim 20, which is drawn to a method of producing any recombinant protein derived from any unknown sources having no structural feature, comprising:(a) introducing any nucleic acid into any algal cells, the nucleic acid comprising as operably linked components (i) any nucleic acid encoding any fusion polypeptide comprising any caleosin derived from any unknown sources having no structural feature or any fragment thereof to provide targeting to the algal chloroplast and any polypeptide of interest derived from any unknown sources having no structural feature; and (ii) any nucleic acid sequence (promoter) having no structural feature, capable of controlling expression in an algal cell; (b) subjecting the algal cells in a growth medium to non-homeostatic conditions to target the fusion polypeptide to the algal chloroplast; and (c) isolating the algal chloroplasts; and (d) isolating the recombinant polypeptide from the chloroplast.  
Regarding claims 20-22, 51 and 52, Szarka et al. teach improved methods for the production of recombinant multimeric-protein-complexes as fusion protein such as redox proteins and  immunoglobulins, wherein the method comprises producing an oil body associated with the recombinant multimeric-immunoglobulin protein, comprising (a) producing in a cell of plant Safflower or green algae cell Chlamydomonas reinhardtii comprising a gene or polynucleotide encoding first immunoglobulin-polypeptide-chain under a psbA promoter sequence (see, para 248), a plant and algal plastid/chloroplast specific promoter (see, evidential reference- Rasala et al. Improved heterologous protein expression in the chloroplast of Chlamydomonas reinhardtii through promoter and 5’ untranslated region optimization. Plant Biotechnology Journal (2011), 9:674-683) and a gene or polynucleotide encoding second immunoglobulin-polypeptide-chain under a psbA promoter sequence (see, para 248), a plant and algal plastid/chloroplast specific promoter (see, evidential reference- Rasala et al. 2011), a control element, wherein said first immunoglobulin-polypeptide-chain is capable of associating with said second immunoglobulin-polypeptide-chain to form said multimeric-immunoglobulin; and (b) associating said multimeric-immunoglobulin with an oil body through an oil-body-targeting-protein including oleosin or caleosin, capable of associating with said oil body and said first immunoglobulin-polypeptide-chain, wherein the gene encoding first and second immunoglobulin-polypeptide-chains were cloned in an expression vector under psbA plastid/chloroplast specific promoter, which is specific for expression in plant or green algae  (para 248), wherein an enzyme or chemical cleavable peptide linker is present between caleosin and immunoglobulin protein (see, para 53, 64 and 65), wherein the method further comprising (c) isolating said oil bodies associated with said multimeric-immunoglobulin, wherein said multimeric-immunoglobulin associates with oil bodies is obtained from said cell comprising oil bodies, wherein said multimeric-immunoglobulin associates intracellularly with said oil bodies, wherein said oil-body-targeting-protein is an oleosin or caleosin, and said first and second immunoglobulin-polypeptide-chain is fused to said oleosin or caleosin, capable of associating with an oil body, wherein said first and second immunoglobulin-polypeptide-chains are produced as a multimeric-fusion-protein in the cell, wherein said cell is a plant cell, including safflower cell, and further suggested to be expressed in green algae cell including Chlamydomonas reinhardtii, which is under the class Chlorophyceae of green algae (para 93, 144, 267) as claimed, and said recombinant protein is expressed in the plastid/chloroplast through chloroplast targeting expression mechanism utilizing appropriate signal sequence and promoters (para 232, 283), wherein said first immunoglobulin-polypeptide-chain is an immunoglobulin-polypeptide-light chain, wherein said second immunoglobulin-polypeptide chain is an immunoglobulin heavy chain, wherein said oil-body targeting-protein comprises protein A, protein L or protein G for the ease of isolation, and isolating said recombinant fusion proteins in the oil bodies from the plant cell plastid/chloroplast (para 187, 262, 265, 267).  Szarka et al. do not teach in a single embodiment overexpression of said recombinant caleosin-immunoglobulin fusion protein in an algal cell Chlamydomonas reinhardtii, but teach overexpression in plant safflower cell and indeed suggested to be expressed in algal cell Chlamydomonas reinhardtii.
In the alternative, using the teaching of Szarka et al. it would have been obvious to one of a skilled in the artisan in the field of molecular biology and cell biology with tremendous development in molecular biology and cell biology to substitute or replace plant cell with algal cell Chlamydomonas reinhardtii as a host cell to overexpress said recombinant caleosin-immunoglobulin fusion protein in view of high technological achievement in the art in particular by using molecular biology techniques, and cell biology because Szarka et al.  already teach overexpression of said recombinant caleosin-immunoglobulin fusion protein in in plant safflower cell, and substituting or replacing plant safflower cell with algal cell Chlamydomonas reinhardtii cell is obvious, and one of skilled artisans expected to easily arrive the claimed invention by following the teachings of Szarka et al. as claimed in claims 20-22, 51-52, 56-57, 60, and 62 of the instant application.
One of ordinary skill in the art would have been motivated to do so because algal cell Chlamydomonas reinhardtii is well known for producing heterologous proteins, easy to culture and low cost, which is well known and widely used in the art in order to produce increased amount of heterologous proteins including immunoglobulins that is very expensive, for using therapeutically, and financially beneficial.
One of ordinary skill in the art would have a reasonable expectation of success because Szarka et al. demonstrate in the making of heterologous protein immunoglobulin in increased amount with oil body associated protein caleosin.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 20-22, 51-52, 53-55, 56-57, 58-59, 60, 61, 62, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Szarka et al. (Methods for the production of multimeric immunoglobulins, and related compounds. US 2003/0093832 A1, publication 05/15/2003) as applied to claims 20-22, 51 and 52 above, and further in view of Rooijen et al. (Methods for the production of multimeric proteins and related compositions. US 2009/0197337 A1, publication 08/06/2009, see IDS), Zienkiewicz et al. (Stress-induced neutral lipid biosynthesis in microalgae- Molecular, cellular and physiological insights. Biochimica et Biophysica Acta (2016), 1861: 1269-1281), and Chiang et al. (Efficient system of artificial oil bodies for functional expression and purification of recombinant nattokinase in Escherichia coli. Journal of Agricultural and Food Chemistry (2005), 53, 4799-4804) and Pina et al. (Challenges and opportunities in the purification of recombinant tagged proteins. Biotechnology Advances (2014), 32: 366-381).
The Broadest Reasonable Interpretation (BRI) of claim 20, which is drawn to a method of producing any recombinant protein derived from any unknown sources having no structural feature, comprising:(a) introducing any nucleic acid into any algal cells, the nucleic acid comprising as operably linked components (i) any nucleic acid encoding any fusion polypeptide comprising any caleosin derived from any unknown sources having no structural feature or any fragment thereof to provide targeting to the algal chloroplast and any polypeptide of interest derived from any unknown sources having no structural feature; and (ii) any nucleic acid sequence (promoter) having no structural feature, capable of controlling expression in an algal cell; (b) subjecting the algal cells in a growth medium to non-homeostatic conditions to target the fusion polypeptide to the algal chloroplast; and (c) isolating the algal chloroplasts; and (d) isolating the recombinant polypeptide from the chloroplast.  
Regarding claims 20-22, 51 and 52, Szarka et al. teach improved methods for the production of recombinant multimeric-protein-complexes as fusion protein such as redox proteins and  immunoglobulins, wherein the method comprises producing an oil body associated with the recombinant multimeric-immunoglobulin protein, comprising (a) producing in a cell of plant Safflower or green algae cell Chlamydomonas reinhardtii comprising a gene or polynucleotide encoding first immunoglobulin-polypeptide-chain under a psbA promoter sequence (see, para 248), a plant and algal plastid/chloroplast specific promoter (see, evidential reference- Rasala et al. Improved heterologous protein expression in the chloroplast of Chlamydomonas reinhardtii through promoter and 5’ untranslated region optimization. Plant Biotechnology Journal (2011), 9:674-683) and a gene or polynucleotide encoding second immunoglobulin-polypeptide-chain under a psbA promoter sequence (see, para 248), a plant and algal plastid/chloroplast specific promoter (see, evidential reference- Rasala et al. 2011), a control element, wherein said first immunoglobulin-polypeptide-chain is capable of associating with said second immunoglobulin-polypeptide-chain to form said multimeric-immunoglobulin; and (b) associating said multimeric-immunoglobulin with an oil body through an oil-body-targeting-protein including oleosin or caleosin, capable of associating with said oil body and said first immunoglobulin-polypeptide-chain, wherein the gene encoding first and second immunoglobulin-polypeptide-chains were cloned in an expression vector under psbA plastid/chloroplast specific promoter, which is specific for expression in plant or green algae  (para 248), wherein an enzyme or chemical cleavable peptide linker is present between caleosin and immunoglobulin protein (see, para 53, 64 and 65), wherein the method further comprising (c) isolating said oil bodies associated with said multimeric-immunoglobulin, wherein said multimeric-immunoglobulin associates with oil bodies is obtained from said cell comprising oil bodies, wherein said multimeric-immunoglobulin associates intracellularly with said oil bodies, wherein said oil-body-targeting-protein is an oleosin or caleosin, and said first and second immunoglobulin-polypeptide-chain is fused to said oleosin or caleosin, capable of associating with an oil body, wherein said first and second immunoglobulin-polypeptide-chains are produced as a multimeric-fusion-protein in the cell, wherein said cell is a plant cell, including safflower cell, and further suggested to be expressed in green algae cell including Chlamydomonas reinhardtii, which is under the class Chlorophyceae of green algae (para 93, 144, 267) as claimed, and said recombinant protein is expressed in the plastid/chloroplast through chloroplast targeting expression mechanism utilizing appropriate signal sequence and promoters (para 232, 283), wherein said first immunoglobulin-polypeptide-chain is an immunoglobulin-polypeptide-light chain, wherein said second immunoglobulin-polypeptide chain is an immunoglobulin heavy chain, wherein said oil-body targeting-protein comprises protein A, protein L or protein G for the ease of isolation, and isolating said recombinant fusion proteins in the oil bodies from the plant cell plastid/chloroplast (para 187, 262, 265, 267). Szarka et al. do not teach in a single embodiment overexpression of said recombinant caleosin-immunoglobulin fusion protein in an algal cell Chlamydomonas reinhardtii, but teach overexpression in plant safflower cell and indeed suggested to be expressed in algal or microalgal cell Chlamydomonas reinhardtii. In the alternative, using the teaching of Szarka et al. it would have been obvious to one of a skilled in the artisan in the field of molecular biology and cell biology with tremendous development in molecular biology and cell biology to substitute or replace plant cell with algal cell Chlamydomonas reinhardtii as a host cell to overexpress said recombinant caleosin-immunoglobulin fusion protein in view of high technological achievement in the art in particular by using molecular biology techniques, and cell biology because Szarka et al.  already teach overexpression of said recombinant caleosin-immunoglobulin fusion protein in in plant safflower cell, and substituting or replacing plant safflower cell with algal cell Chlamydomonas reinhardtii cell is obvious, and one of skilled artisans expected to easily arrive the claimed invention by following the teachings of Szarka et al. as claimed in claims 20-22, 51 and 52, of the instant application. One of ordinary skill in the art would have been motivated to do so because algal cell Chlamydomonas reinhardtii cell is well known for producing heterologous proteins, easy to culture and low cost, which is well known and widely used in the art in order to produce increased amount of heterologous proteins including immunoglobulins that is very expensive, for using therapeutically, and financially beneficial. One of ordinary skill in the art would have a reasonable expectation of success because Szarka et al. demonstrate in the making of heterologous protein immunoglobulin with oil body associated protein caleosin.
 Szarka et al. do not teach the nucleic acid encoding caleosin protein of SEQ ID NO: 1 (for claim 53), limiting nutrients including nitrogen, or  phosphorous in the culture medium as non-homeostatic conditions  for targeting to chloroplast/plastid for overexpression (for claims 54, 58 and 59), or exogenous stress factors including non-homeostatic pH at 5.0-6.5,  non-homeostatic salinity or non-homeostatic light intensity for targeting protein of interest to chloroplast (for claims 55, and 56), using enzyme thrombin, factor Xa, collagenase, or chymosin as an enzyme for cleaving enzyme cleavable peptide linker present between oil bodies associated protein caleosin and protein of interest as fusion protein (for claims 60, and 61), cyanogen bromide as a chemical for cleaving cleavable peptide linker (for claim 63) and cleavable peptide linker intein (for claim 64).
However, Rooijen et al. teach a chimeric (fusion) nucleic acid sequence encoding a multimeric-fusion-protein, said nucleic acid comprising (a) a first nucleic acid sequence encoding an oil-body-targeting-protein including oleosin or caleosin, which is 100% identical to SEQ ID NO: 1 (see, sequence alignment as shown below) of the instant application, wherein the nucleic acid sequence is  operatively linked to a plant specific promoter phaseolin (; (b) a second nucleic acid sequence encoding a first recombinant polypeptide of interest thioredoxin reductase; (c) a third nucleic acid sequence encoding a second recombinant polypeptide of interest thioredoxin reductase, wherein said first and second recombinant polypeptide are capable of forming a multimeric-protein-complex, wherein the recombinant multimeric protein is a fusion-protein, and an enzyme or chemical cleavable peptide linker is present between oil body targeting protein oleosin or caleosin and multimeric protein thioredoxin reductase, wherein recombinant polynucleotide is transformed into a plant host cell including safflower cell and further suggested to be expressed in algae or microalgal cell including Chlamydomonas reinhardtii, which is under the class Chlorophyceae of green algae as claimed, and said recombinant protein is expressed in the chloroplast through chloroplast targeting expression mechanism utilizing appropriate signal sequence such as transit sequence and promoters, wherein said oil-body targeting-protein comprises protein A, protein L or protein G for the ease of isolation, and isolating and obtaining said recombinant fusion proteins in the oil bodies from the plant cell plastid/chloroplast and isolating and obtaining said recombinant fusion proteins in the oil bodies from the plant cell chloroplast/plastid   (Abstract, para 7, 8-12, 13, 14-16, 28-33, 38, 42-43, 155, 157, 173, 178-179, 205-206, and claims 267-306).
Query Match             100.0%;  Score 1324;  DB 4;  Length 850;
  Best Local Similarity   100.0%;  
  Matches  245;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSKTEMMERDAMATVAPYAPVTYHRRARVDLDDRLPKPYMPRALQAPDREHPYGTPGHK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSKTEMMERDAMATVAPYAPVTYHRRARVDLDDRLPKPYMPRALQAPDREHPYGTPGHK 60

Qy         61 NYGLSVLQQHVSFFDIDDNGIIYPWETYSGLRMLGFNIIGSLIIAAVINLTLSYATLPGW 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NYGLSVLQQHVSFFDIDDNGIIYPWETYSGLRMLGFNIIGSLIIAAVINLTLSYATLPGW 120

Qy        121 LPSPFFPIYIHNIHKSKHGSDSKTYDNEGRFMPVNLELIFSKYAKTLPDKLSLGELWEMT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LPSPFFPIYIHNIHKSKHGSDSKTYDNEGRFMPVNLELIFSKYAKTLPDKLSLGELWEMT 180

Qy        181 EGNRDAWDIFGWIAGKIEWGLLYLLARDEEGFLSKEAIRRCFDGSLFEYCAKIYAGISED 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EGNRDAWDIFGWIAGKIEWGLLYLLARDEEGFLSKEAIRRCFDGSLFEYCAKIYAGISED 240

Qy        241 KTAYY 245
              |||||
Db        241 KTAYY 245

Rooijen et al. do not teach limiting (depriving or depleting) nutrients including nitrogen, or  phosphorous in the culture medium as non-homeostatic conditions (for claims 54, 58 and 59) or exogenous stress factors including non-homeostatic pH at 5.0-6.5,  non-homeostatic salinity or non-homeostatic light intensity for targeting protein of interest to chloroplast (for claims 55, and 56), using enzyme thrombin, factor Xa, collagenase, or chymosin as an enzyme for cleaving cleavable peptide linker present between caleosin and protein of interest (for claim 61), cyanogen bromide as a chemical for cleaving chemical cleavable peptide linker (for claim 63) and cleavable peptide linker intein (for claim 64).
However, Zienkiewicz et al. teach stress-induced neutral lipid TAG (Triacylglycerol) production as well as lipid synthetic enzymes (protein) including diacylglycerol acyltransferase DGAT1 and DGAT2 (DGTT) biosynthesis in microalgae including Chlorella sp., Nanochloropsis, Phaeodactylum tricornutum and Chlamydomonas reinhardtii  and molecular, cellular and physiological insights, wherein the stress includes nitrogen deprivation or depletion, unfavorable light intensity, high salinity, high temperature in the culture medium of microalgae culture (see, title, abstract, pg. 1772, left Col, para 2, pg. 1273, left Col, para 5, pg. 1275, left Col, para 1, Table 1).
Zienkiewicz et al. do not teach using enzyme thrombin, factor Xa, collagenase, or chymosin as an enzyme for cleaving enzyme cleavable peptide linker present between caleosin and protein of interest (for claim 61), cyanogen bromide as a chemical for cleaving chemical cleavable peptide linker (for claim 63) and cleavable peptide linker intein (for claim 64).
However, Chiang et al. teach nattokinase, a serine protease, and pro-nattokinase, the target protein, when expressed in Escherichia coli, formed insoluble aggregates without enzymatic activity, and for functional expression and purification, nattokinase or pro-nattokinase was first overexpressed in E. coli as an insoluble recombinant protein linked to the C terminus of oleosin (functionally similar to caleosin), a structural protein of seed oil bodies, by an intein fragment, a peptide linker, wherein the peptide linker intein is removed from the target protein and oil body protein oleosin by using factor Xa, thrombin for specific release of target protein (see, title, abstract, pg. 4799, right Col, para 2).
Chiang et al. do not teach using cyanogen bromide as a chemical for cleaving chemical cleavable peptide linker (for claim 63).
However, Pina et al. teach challenges and opportunities in the purification of recombinant tagged proteins, and further teach purification of recombinant proteins by affinity chromatography of the target protein having affinity tag, a peptide linker, and the removal of affinity tag from the target protein can be performed by using chemical cleavage method using cyanogen bromide (see, abstract, pg. 375, right Col, para 4).
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date at the time of the invention was made by combining the teachings of Szarka et al. Rooijen et al. Chiang et al. Zienkiewicz et al. and Pina et al. to use caleosin protein from Arabidopsis thaliana and using enzyme or chemical cleavable peptide linker in between caleosin and heterologous protein of interest of the fusion protein and expressing in green algae Chlamydomonas reinhardtii as taught by Rooijen et al., using stress-induced protein expression by depleting or depriving N2, high salinity or  unfavorable light intensity in the culture medium with cell and targeting the protein to the cell organelle including chloroplast/plastid as taught by Zienkiewicz et al., using intein fragment, a peptide linker between caleosin and protein of interest,  in order to remove from the target protein of interest by using factor Xa, or thrombin for specific release of the target protein of interest as taught by Chiang et al. and using chemical including cyanogen bromide for cleaving chemically cleavable peptide linker from the target protein of interest as taught by Pina et al. and modify Szarka et al. for producing   increased amount of target protein of interest without any peptide linker in a green algae chloroplast to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress protein of interest as fusion protein with oil body targeting protein caleosin in chloroplast of green algae Chlamydomonas reinhardtii, which is well known in the art to express heterologous protein of interest including immunoglobulin as fusion protein, wherein the culture of green algae Chlamydomonas reinhardtii is simple, and cost effective, which is commercially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Szarka et al. and Rooijen et al. could successfully produce protein of interest including immunoglobulin and thioredoxin reductase with oil body targeting protein caleosin in plant cell and suggested to produce in green algae Chlamydomonas reinhardtii. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 20-22 and 51-64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656